Citation Nr: 1422442	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a carotid artery tumor.

2. Entitlement to service connection for a pituitary gland tumor. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and from November 1990 to April 1991, including in the Persian Gulf theater of operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alluded to various laboratory and clinical findings and treatments for disorders and symptoms he asserts were caused by the two tumors that are framed as at issue. 

As a general matter, a non-legally represented veteran need not identify a specific, diagnosed disorder in order to seek service connection, but instead may allege generalized symptoms.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009) (claimant's identification of the benefit sought does not require any technical precision) citing Ingram v. Nicholson, 21 Vet.App. 232 (2007) (the pro se claimant may allege symptoms and further allege that they are causing him disability); see also Robinson v. Nicholson, 21 Vet.App. 545 (2008)(the Board is required to consider all issues raised either by the claimant or the evidence of record; Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). 


The Board is prohibited from rendering its own medical judgment and the medical evidence is presently uncertain to adjudicate these matters.

The Veteran is advised that he may submit any additional evidence to support a finding that he has one or more disabilities as a result of any incident of active military service. In order to establish direct service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Accordingly, the case is REMANDED for the following action:

1. The RO will provide the Veteran with an opportunity to provide any lay statements and/or medical evidence he may have to establish that he has a disability as the result of or aggravated by his active duty service to include his claims for a carotid artery tumor and pituitary gland tumor.

2. The RO will assist the Veteran in gathering any relevant evidence identified by the Veteran. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder.

3. Schedule the Veteran for a VA examination by an endocrinologist or other clinician with appropriate expertise.

The purpose of the examination is to determine whether the Veteran has any disabilities including but not limited to a carotid artery tumor, pituitary gland tumor, AND/OR ANY SYMPTOMS INDICATIVE OF THE PRESENCE OF THESE DISORDERS THAT MAY BE CONSTRUED AS UNDIAGNOSED ILLNESSES, as a result of his active duty service in the Gulf War. 

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand. 

(b) All indicated tests and studies must be performed, including imaging testing recommended by the examiner. 

(c) The examiner must make specific findings as to whether or the extent to which the Veteran's claimed exposure to Anthrax shots and pyridostigmine in service can be tied to any chronic health problems including but not limited to: hyperprolactinemia, hypogonadism, mitral valve prolapse and whether or not these symptoms may lead to pituitary masses and/or tumors, or carotid space mass lesions and/or tumors. 

(d) The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. A May 2000 medical record noting the Veteran's report of decreased libido and erectile dysfunction since 1992 or 1993 with reduction of memory and fogginess for about the same duration shortly after return from the Gulf War.  

ii. A March 2001 medical record noting a high prolactin level with a negative MRI.   

iii. A May 2007 medical record diagnosing hyperprolactinemia, mitral valve prolapse with mild mitral regurgitation.

iv. A July 2008 medical record of a MRI showing a "fairly large pituitary adenoma" and an abnormality in the Veteran's right carotid artery.

v. An August 2008 medical record noting a "small eccentrically placed pituitary mass lesion." 

vi. A December 2009 medical record stating the Veteran's "lesion remains indeterminate and worrisome for malignancy" and "no convincing evidence for pituitary mass lesion." 

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

2. Readjudicate the issues of entitlement to service connection service connection for a carotid artery tumor and service connection for a pituitary gland tumor, AND IF APPLICABLE ALL PROVISIONS OF LAW REGARDING PRESUMPTIVE SERVICE CONNECTION FOR UNDIAGNOSED ILLNESSES. If the claim remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



